Smith, J. (concurring in People v Guardino, People v Hollis and People v Black, and dissenting in People v Hecker).
I join the majority opinion in all these cases except People v Hecker, in which I dissent. Before discussing Hecker, however, I want to add a word about People v Guardino.
I
In Guardino defendant asserts, and the People do not dispute, that African-American women are a “cognizable group” for Bat-son purposes—i.e., that to use peremptory challenges against prospective jurors because they are African-American women would be a constitutional violation. The People do not challenge this assumption, and the majority opinion accordingly accepts it. I have no quarrel with accepting the premise for purposes of this case, but I want to point out that it is not obviously correct, though it may seem so.
One might at first think that, if it is unconstitutional for a prosecutor or defense lawyer to direct challenges at African-Americans as a group (which it is) or women as a group (which it is), it must also be impermissible to challenge African-American women as a group. But there is a counterargument. The lawyer who challenges African-American women—but is perfectly happy to have African-American men, and white women, on the jury—cannot be accused of either racism or sexism. That lawyer can certainly be accused of a cynical use of stereotypes—but a cynical use of stereotypes is a large part of what lawyers do when they make peremptory challenges (see Smith, “Nice Work If You Can Get It”: “Ethical” Jury Selection in Criminal Defense, 67 Fordham L Rev 523 [1998]).
It is widely believed, whether true or not, that certain kinds of jurors—police officers and their families, members of “helping” professions, doctors, accountants, rich people, poor people, suburbanites, city-dwellers, the unemployed—bring predictable biases to jury service. As long as such beliefs are prevalent, lawyers exercising peremptory challenges will target the groups *667they think least favorable to their cause. As to all the groups I have mentioned, this kind of stereotyping is perfectly legal. If the group is one defined by race or sex, it is not. Whether a group defined by race and sex is within Batson’s protections is an open question—one we do not decide today (see United States v Walker, 490 F3d 1282, 1291 n 10 [11th Cir 2007]).
II
In Hecker, a defense lawyer challenged a prospective juror about whom the lawyer knew virtually nothing except that she was Asian. The lawyer found the prospective juror to be “extremely austere” and unlikely to be “flexible in her thinking.” I do not understand how the majority can say, as a matter of law, that Supreme Court had no basis for finding the challenge to be racially motivated. It may not have been, of course; the lawyer may have deduced austerity and rigidity from the panel member’s posture, or the expression on her face. Or, as the majority suggests, the lawyer could simply have been challenging the people she knew little about—but then why did she mention austerity and rigidity at all? The trial judge was surely in a better position than we are to guess at what the lawyer was thinking.
In Batson cases, a finding of pretext depends heavily on the trial judge’s observations of demeanor and other intangible factors, which is why reviewing courts are supposed to accord great deference to a trial judge’s findings on such issues (Miller-El v Cockrell, 537 US 322, 339 [2003]; People v Hernandez, 75 NY2d 350, 356 [1990]). The majority opinion states this rule, but does not follow it.
The majority also holds that New York law “mandates automatic reversal” whenever a defense peremptory challenge is mistakenly denied, even in good faith (majority op at 661). It does so despite the recent unanimous holding of the United States Supreme Court that no such rule is required by the Federal Constitution (Rivera v Illinois, 556 US —, 129 S Ct 1446 [2009]). The majority offers no reasoned justification for this holding, merely relying on pre-Rivera precedents.
I do not believe the majority’s automatic-reversal rule is wise. It loads the dice against the People. A defendant, who need not fear an appeal by the People, can and generally will vigorously contest any prosecution use of a peremptory challenge that might raise Batson problems. But the People will be reluctant to do the same thing, lest they lead the trial judge into an error *668that would upset a conviction. The rule of automatic reversal, as the Supreme Court said in Rivera, will “likely discourage trial courts and prosecutors from policing a criminal defendant’s discriminatory use of peremptory challenges” (556 US at —, 129 S Ct at 1455). For this reason, even if I thought the trial judge in Hecker had erred, I would at least consider whether, on this record, his error warrants reversing Hecker’s conviction.